

115 HR 6070 IH: To amend title 18, United States Code, to prohibit former Members of Congress from engaging in lobbying contacts.
U.S. House of Representatives
2018-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6070IN THE HOUSE OF REPRESENTATIVESJune 12, 2018Mr. Cicilline (for himself and Mr. Loebsack) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to prohibit former Members of Congress from engaging in
			 lobbying contacts.
	
		1.Prohibition on lobbying contacts by former Members of Congress
 (a)In generalSection 207(e) of title 18, United States Code, is amended as follows: (1)Paragraph (1) is amended to read as follows:
					
						(1)Members of Congress
 (A)In generalAny person who is a Senator or a Member of the House of Representatives and who, after that person leaves office, knowingly makes any lobbying contact to a covered executive branch official, or to any Member, officer, or employee of either House of Congress, shall be punished as provided in section 216 of this title.
 (B)DefinitionsIn this paragraph, the terms lobbying contact and covered executive branch official have the meanings given those terms in section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602)..
 (2)Paragraph (2) is amended— (A)by striking (2) Any person and inserting the following:
						
							(2)Officers and certain staff
 (A)Officers and staff of the SenateAny person; and (B)by adding at the end the following:
						
							(B)Officers of the House of Representatives
 (i)Any person who is an elected officer of the House of Representatives and who, within 1 year after that person leaves office, knowingly makes, with the intent to influence, any communication to or appearance before any of the persons described in clause (ii), on behalf of any other person (except the United States) in connection with any matter on which such elected officer seeks action by a Member, officer, or employee of either House of Congress, in his or her official capacity, shall be punished as provided in section 216 of this title.
 (ii)The persons referred to in clause (i) with respect to appearances or communications by a former elected officer are any Member, officer, or employee of the House of Representatives..
 (b)Effective dateThe amendments made by subsection (a) shall apply to individuals who leave office or employment to which such amendments apply on or after the date of adjournment of the second session of the One Hundred Fifteenth Congress sine die or December 31, 2018, whichever date is earlier.
			